Citation Nr: 0413691	
Decision Date: 05/27/04    Archive Date: 06/02/04	

DOCKET NO.  00-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased rating for degenerative 
changes of the left elbow, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for degenerative 
changes of the right elbow, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased rating for residuals of 
sebaceous cyst excision with scar and residuals of acne 
vulgaris with scarring, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to an increased rating for restrictive 
pulmonary disease, currently evaluated as 10 percent 
disabling. 

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had over 21 years of active service at the time 
of his retirement in June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In February 2003, the Board remanded the appeal for 
additional development.  That remand included that the 
veteran be issued a statement of the case with respect to the 
issue of entitlement to an increased rating for tinnitus.  
The veteran was issued a statement of the case in March 2003, 
and in March 2003, he perfected his appeal with respect to 
the issue of an increased rating for tinnitus.  During his 
personal hearing, in May 2003, at page 1 of the transcript, 
it was indicated that the veteran desired to withdraw his 
appeal with respect to an issue of entitlement to an 
increased rating for tinnitus.  Therefore, the issue of an 
increased rating for tinnitus is no longer in appellate 
status.

The issue of entitlement to an increased rating for bilateral 
hearing loss was also before the Board at the time of the 
February 2003 remand.  An August 2003 RO decision granted a 
100 percent evaluation for bilateral hearing loss, and the 
veteran indicated, in September 2003, that he was satisfied 
with this grant.  Therefore, the issue of entitlement to an 
increased rating for bilateral hearing loss is no longer in 
appellate status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

The appeal is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable precedent. 

2.  The RO should contact the veteran and 
request that he identify specific dates 
and locations that he was subjected to 
enemy mortar or rocket attacks while in 
Vietnam.  If a response is received from 
the veteran, the RO should again contact 
the United States Armed Services Center 
for Unit Records Research, and provide 
them with the veteran's service personnel 
records and any additional information he 
provides concerning rocket and mortar 
attacks, and request that they attempt to 
verify the reported stressors.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the United States Armed Services 
Center for Unit Records Research and/or 
the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the report of the United 
States Armed Services Center for Unit 
Records Research are responsible for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or nonverified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such is 
accomplished.  A complete rationale for 
all opinions offered should be provided.  
If it cannot be determined whether the 
veteran has PTSD that is related to his 
active service, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected degenerative changes of the 
left and right elbows.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to identify all symptoms related to the 
veteran's service-connected degenerative 
changes of the left and right elbows.  
The examiner is further requested to set 
forth in degrees of excursion, any 
limitation of motion of the veteran's 
elbows.  The examiner is requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected left and right elbows could 
significantly limit the functional 
ability of the elbows during flare ups or 
when the elbows are used repeatedly over 
a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare ups; 
(2) determine whether as a result of the 
service-connected degenerative changes of 
the left and right elbows, the elbows 
exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

5.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of the veteran's 
service-connected residuals of sebaceous 
cyst excision with scar and residuals of 
acne vulgaris with scarring.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  Color photographs of 
the pertinent areas should be made and 
associated with the claims file.  The 
examiner is requested to identify the 
size of the area, in square inches, that 
is occupied by the scar and residuals of 
acne vulgaris with scarring, as well as 
the location of the scars.  The examiner 
is also requested to indicate whether the 
scars are superficial, unstable, or 
painful on examination.  

6.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of his service-
connected restrictive pulmonary disease.  
The claims file must be made available to 
the examiner for review and the 
examination report must reflect that such 
review was accomplished.  The examiner 
should indicate what the veteran's FEV-1, 
or FEV-1/FVC, or DLCO is.

7.  The veteran should be afforded a VA 
proctology examination to determine the 
nature and extent of his service-
connected hemorrhoids.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to indicate whether the veteran's 
hemorrhoids are best characterized as 
mild or moderate, or as large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrence, or as having persistent 
bleeding and with secondary anemia, or 
with fissures.  

8.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, that includes 
all appropriate laws and regulations not 
previously provided, including the new 
rating criteria for evaluating skin 
disabilities, effective August 30, 2003, 
and be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


